PER CURIAM.
In this action a certified copy of the notice of appeal was filed in this court on the 25th day of June, 1931. Since said date no brief has been filed on behalf of the appellant nor any paper filed nor proceeding had herein, except the filing of the certified copy of the said notice of appeal. Because of the failure on the part of the appellant to prosecute the said appeal or to take any further steps therein, the said appeal will be deemed to have been abandoned, and the judgment appealed from is affirmed.